Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a 371 of PCT/US2020/041530 with a filing date 07/10/2020,
which claims benefit of 62/873,022 with a filing date 07/11/2019, and claims benefit of 62/934,820 with a filing date 11/13/2019, and claims benefit of 62/958,923 with a filing date 01/09/2020.
2. 	Amendment including cancellation of claims 1-137 and 150 in the amendment filed on 4/25/2022 is acknowledged. Claims 138-149 and 151-155 are pending in the application.
Responses to Amendments/Arguments
3.	The rejection of claim 149 under 35 U.S.C. 112 (a) have been fully considered but   they are not persuasive.   
	Applicants state “Claim 149 states “[a]n oral dosage form comprising the crystalline anhydrous Form C hydrochloride of claim 138 and a modified-release polymer.” Although the Office Action postulates that crystalline anhydrous Form C hydrochloride “after mixing, grinding, [and] compressing would be transformed into a thermodynamically stable form(s)” (Office Action at 3), the Office Action provides no factual basis for this position. Moreover, the Office Action fails to provide any basis for why one skilled in the art would have any reason to expect Form C would convert to any other form under normal processing conditions. Therefore, the Office Action fails to meet the Office’s initial burden to establish a reasonable basis for questioning the enablement of claim 149.”, see page 6.
However, while the level of the skill in the chemical arts is high, it would require
undue experimentation of one of ordinary skill in the art to resolve any solid pharmaceutical compositions, wherein the crystalline Form C still exists after the processes of pharmaceutical preparation. There is no data present in the instant specification for the instant solid compositions, wherein the crystalline Form C still exists after the process of preparation, i.e., mixing, grinding, and compressing. Therefore, the claim Iacks enablement for the composition comprising the crystalline Form C. Thus applicants fail to provide evidence that the instant oral dosage is still stable after the processes of making.  Therefore the rejection of claim 149 under 35 U.S.C. 112 (a) is maintained.
4.	Applicant's arguments regarding the rejection of claims 138-149 and 151-155 under 35 U.S.C. 103 (a) over Pajouhesh et al. ‘968 have been fully considered and they are persuasive.   Since Pajouhesh et al. ‘968 does not disclose the instant Form C hydrochloride of Formula (II), therefore it is distinct from the instant invention.  The rejection of claims 138-149 and 151-155 under 35 U.S.C. 103 (a) over Pajouhesh et al. ‘968 have been withdrawn herein.  Since claim 150 has been canceled, therefore the rejection of claims 150 under 35 U.S.C. 103 (a) has been obviated herein.
5.	Since claim 150 has been canceled, therefore the provisional rejection of claim 150 under the obviousness-type double patenting over Reddy et al. ‘576 has been obviated herein.
6.	Claims 138-148 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  
Claim Objections
7.	Claims 151-155 are objected to as being dependent on rejected claim 149.
8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

May 23, 2022